PER CURIAM.
James L. Jack appeals the district court’s order dismissing without prejudice his complaint alleging violations under 42 U.S.C.A. § 1983 (West Supp.2001). The court dismissed Jack’s complaint based on his failure to allege sufficient facts regarding the knowledge of named defendants in reference to a specific risk to Jack’s safety while incarcerated. Because Jack might proceed with this action by amending his complaint to provide the information specified by the district court, the dismissal order is not final and thus is not subject to appellate review. See Domino Sugar *129Corp. v. Sugar Workers Local Union 892, 10 F.3d 1064, 1066-67 (4th Cir.1993).
We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.